NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
CORDERROL PRIESTER,                            :
                                               :
                        Petitioner,            :           Civil Action No. 17-786 (JMV)
                                               :
                        v.                     :                      OPINION
                                               :
STEVEN JOHNSON, et al.,                        :
                                               :
                        Respondents.           :
                                               :

VAZQUEZ, District Judge:

    I.       INTRODUCTION

          Petitioner Corderrol Priester has submitted a pro se Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (the “Petition”). (DE 1.) Respondents have filed an Answer

opposing habeas relief. (DE 8.) For the reasons set forth, the Petition is denied. A certificate of

appealability shall not issue.

    II.      BACKGROUND

    The conduct underlying Petitioner’s criminal conviction was summarized by the New Jersey

Superior Court, Appellate Division on Petitioner’s direct appeal: 1

                 The record provides evidence that, on July 31, 2006 at
                 approximately 2:00 a.m., defendant, wearing a do-rag over his face
                 that left his chin exposed, along with two taller and darker-skinned
                 persons wearing ski masks, accosted David Crawford outside of his
                 house. After chasing him down, stripping off his pants and shoes,
                 binding him up with duct tape, and hitting him on the side of the
                 head, they forced him to give them entry into his house. Once in the
                 house, they proceeded to a spare bedroom and then to the bedroom


1
  The facts found by the Appellate Division are presumed correct pursuant to 28 U.S.C. §
2254(e)(1).
of Crawford’s mother, Kathleen Rabb, whom they also bound with
duct tape and held at gunpoint. After ransacking the room, they
eventually found a safe, which they emptied. Although the intruders
also found a second safe in the spare bedroom, they were unable to
gain access to its contents. Frustrated, they commenced hitting
Crawford and threatening him and his mother that they would be
shot if they did not relinquish the safe’s combination, which neither
recalled.

Thereafter, Crawford was brought to the basement by the two taller
men, where the intruders found a third safe and, because they
claimed that Crawford had lied about its existence, one of the men
hit him again across the face. However, they seemed less interested
in gaining access to this safe, and eventually returned with Crawford
to the main floor. Throughout, the intruders demanded $75,000,
which they apparently assumed to be in the house.

At some point, Crawford's girlfriend, Tyisha Brantley, who had
been pistol-whipped across the temple, was brought into the room
by the person who appeared to Crawford to be the leader of the three.
However, when she requested to be permitted to go upstairs to
Crawford's bedroom to attend to her baby, the leader threatened
Crawford that if he did not give the men what they were looking for,
the baby would be thrown down the stairs. When Crawford reacted
to the threat, he was again hit on the back of his head. Thereafter,
the baby was brought safely downstairs. However, eventually,
Brantley was permitted to go to another room to lay the baby down.
There, she was guarded at gunpoint by defendant.

Crawford was again taken to the basement, along with Rabb and
Crawford's grandmother, Sarah Kee. All were ordered to sit on the
couch, where they were threatened and held at gunpoint. After a
period of time, one of the men turned on the television, with the
volume very loud. The occupants of the basement were instructed
to be quiet and not to move, and the intruders left the basement.
When the noises overhead stopped, the family called the police.

The intruders spent a total of approximately three hours in the house.
In addition to the jewelry stolen from the safe in Rabb's room, they
took approximately $1,500 in cash that Crawford told them would
be found in his car.

Defendant was initially identified by the police as a potential
perpetrator approximately two weeks after the home invasion after
jewelry stolen from the house was found in a local pawn shop and



                                  2
               traced back to him. Thereafter, Crawford and his mother were asked
               to come to the police station to identify the jewelry, which they did.

               While at the police station, Crawford and Rabb were each shown a
               six-person photo array that contained the photograph of defendant.
               Rabb was unable to identify anyone in the array; Crawford identified
               defendant as similar to the intruder who held a gun on him and his
               baby, stating that he was fifty percent sure of the identification. Two
               days later, Crawford's girlfriend, Brantley, was shown a photo array,
               and she selected defendant from it, stating that she was ninety
               percent sure of the identification. Crawford and Brantley stated that
               they obtained a partial view of defendant's face through the do-rag,
               which was somewhat transparent, and they were able to observe his
               skin color, his neck, and wispy hairs on his chin, because his face
               was not completely covered.

               Both identifications were admitted in evidence at trial, along with
               in-court identifications by Crawford and Brantley. In that
               connection, Crawford testified that, while in a car with Rabb one
               week after the home invasion, he had seen a person on the street that
               he was “very certain” was the gunman. Crawford did not report the
               sighting to the police, and mentioned it for the first time shortly
               before trial two years later. Although Rabb had been unable to
               identify anyone in the photo array as one of the perpetrators, at trial
               she identified defendant as the man whom Crawford had identified
               a week after the home invasion.

(DE 8-8, at 5–8.)

       Following a jury trial, Petitioner was found guilty of first-degree kidnapping, N.J.S. §

2C:13-1b; second-degree kidnapping, N.J.S. § 2C:13-1b; third-degree criminal restraint, N.J.S. §

2C:13-2; two counts of first-degree robbery, N.J.S. § 2C:15-1; two counts of second-degree

burglary, N.J.S. § 2C:18-2; second-degree possession of a weapon for an unlawful purpose, N.J.S.

§ 2C:39-4a; third-degree unlawful possession of a weapon, N.J.S.§ 2C:39-3b; five counts of

fourth-degree aggravated assault, N.J.S. § 2C:12-1b(4); and third-degree aggravated assault, N.J.S.

§ 2C:12-1b(2). (DE 8-8, at 1–2.) Petitioner was sentenced to an aggregate thirty-year term of

imprisonment, subject to certain periods of parole ineligibility. (See DE 8-2.) Petitioner filed an

appeal of his conviction and sentence to the Appellate Division, which was denied on July 18,

                                                 3
2012. (DE 8-8.) The New Jersey Supreme Court denied certification of Petitioner’s direct appeal

on January 31, 2013. (DE 8-13.)

        On March 5, 2013, Petitioner filed a petition for post-conviction (“PCR Petition”) relief in

the New Jersey Superior Court. (DE 8-14.) On May 2, 2014, following oral argument, the

Superior Court denied post-conviction relief. (DE 8-35.) Petitioner appealed that decision, and

the Appellate Division affirmed the denial of the PCR Petition on December 30, 2015. (DE 8-22.)

The New Jersey Supreme Court denied certification on the PCR Petition on September 12, 2016.

(DE 8-26.)

        On February 1, 2017, Petitioner filed the instant Petition pursuant to § 2254. (DE 1.) In

the Petition, Petitioner raises four grounds for relief:

                Ground One: The Judge’s Charge on Accomplice liability was
                Awkwardly Separated from the Substantive Charges, Inadequately
                Tailored to the facts of the case, and Failed to properly convey that
                an Accomplice could be Found Guilty of a Lesser Offense than the
                Principal.

                Ground Two: The Testimony that Crawford Spotted a Person on
                the Street whom He was Certain was the Gunman did not Qualify
                as a “Prior Identification” where there was no Evidence Direct or
                Circumstantial, that, the Man Crawford Spotted was the Petitioner,
                thus the Jury Should not have been Permitted to Consider the
                testimony as Proof that the Petitioner was the Gunman or as
                Corroboration for Crawford’s In-Court Identification.

                Ground Three: The Admission of the Out-of-Court Identification of
                the Petitioner made by Crawford and Brantley, which were
                Impermissibly Suggestive and Insufficiently Reliable, Violated the
                Petitioner’s Right to a Fair Trial and Due Process of Law.

                Ground Four: The Judge’s Instructions Regarding the In-Court and
                Out-of-Court identifications were Misleading, as They Focused on
                Factors that were Irrelevant and failed to Mention Factors Critical
                to the Reliability of the Identification Evidence.

(See id.)



                                                   4
   III.      STANDARD OF REVIEW

          Section 2254(a) permits the federal district courts to entertain claims alleging that a person

is in state custody “in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). Under § 2254, as amended by the Antiterrorism and Effective Death Penalty

Act (“AEDPA”), federal courts sitting in habeas review must give considerable deference to

determinations of state trial and appellate courts. See Renico v. Lett, 559 U.S. 766, 773 (2010).

Thus, where a state court adjudicated a petitioner’s federal claim on the merits, a federal court “has

no authority to issue the writ of habeas corpus unless the [state c]ourt’s decision ‘was contrary to,

or involved an unreasonable application of, clearly established Federal Law, as determined by the

Supreme Court of the United States,’ or ‘was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.’” Parker v. Matthews, 567 U.S.

37, 40-41 (2012) (quoting 28 U.S.C. § 2254(d)(1)–(2)). The petitioner carries the burden of proof,

and review under § 2254(d) is limited to the record that was before the state court that adjudicated

the claim on the merits. See Cullen v. Pinholster, 563 U.S. 170, 180-81 (2011).

          “[C]learly established law for purposes of § 2254(d)(1) includes only the holdings, as

opposed to the dicta, of [the Supreme Court’s] decisions,” as of the time of the relevant state-court

decision. White v. Woodall, 572 U.S. 415, 419 (2014) (first alteration in original) (quoting Howes

v. Fields, 132 S. Ct. 1181, 1187 (2012)). A decision is “contrary to” a Supreme Court holding for

the purposes of § 2254(d)(1) “if the state court arrives at a conclusion opposition to that reached

by th[e Supreme] Court on a question of law” and “if the state court confronts facts that are

materially indistinguishable from a relevant Supreme Court precedent and arrives at an [opposite

result.” Williams v. Taylor, 529 U.S. 362, 405 (2000). “Under the ‘unreasonable application’

clause, a federal habeas court may grant the writ if the state court identifies the correct governing



                                                    5
legal principle from [the Supreme] Court's decisions but unreasonably applies that principle to the

facts of the prisoner's case.” Id. at 413.

          Where a petitioner seeks habeas relief, pursuant to § 2254(d)(2), on the basis of an

erroneous factual determination of the state court, two provisions of AEDPA apply. First, the

AEDPA provides that “a determination of a factual issue made by a State court shall be presumed

to be correct [and] [t]he applicant shall have the burden of rebutting the presumption of correctness

by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); see Miller-El v. Dretke, 545 U.S. 231,

240 (2005). Second, AEDPA precludes habeas relief unless the adjudication of the claim “resulted

in a decision that was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

    IV.      DISCUSSION

             a. Ground One

          In Ground One, Petitioner asserts that the trial court’s instruction to the jury on accomplice

liability was erroneous because it (1) was separated from the jury charges on the underlying

substantive offenses; (2) was not properly tailored to the facts of the case; and (3) failed to convey

that an accomplice can be found guilty of a lesser offense than that committed by the principal.

(DE 1-2, at 1.) Petitioner challenged the accomplice liability jury instructions on his direct appeal.

(DE 8-8, at 8–9.) The Appellate Division found no error, explaining:

                 Our review of the record discloses that the court first instructed the
                 jury on each of the charges against defendant set forth in the
                 indictment – a lengthy process, given the indictment’s eighteen
                 counts. The court then carefully instructed the jury that the State
                 “maintains that the defendant is liable for each count of the
                 indictment based on his own hand, his own conduct.” But, the court
                 continued, “[t]he State also maintains that he is responsible for the
                 criminal conduct of the taller, masked perpetrators of the home
                 invasion that occurred on July 31, 2006[.]” The court followed this
                 statement with a legally accurate explanation of accomplice

                                                    6
                liability. Contrary to defendant’s argument, that instruction was
                followed by a further instruction to the jury to consider whether
                defendant acted as an accomplice, but with a purpose to commit a
                lesser crime.

                Thus, we find that the court’s charge was correct. We perceive no
                error in the fact that the legal basis for a finding of accomplice
                liability was charged after the elements of each charge against
                defendant were explained. Indeed, we find that organization to have
                been entirely proper, given the complexity of the charge required in
                this matter. And while the court did not include any discussion of
                trial evidence in the accomplice aspect of the charge, such facts were
                discussed elsewhere. Thus, no error occurred.

(Id. (alterations in original).) Respondents maintain that the decision of the Appellate Division

reasonably applied established federal law and that habeas relief should be denied on this claim.

(See DE 8, at 10–13.)

        Petitioner essentially challenges the trial court’s application of state law and it does not

appear that his claim implicates any federal law or constitutional provision. (See DE 1-2, at 1–8.)

To the extent Petitioner seeks only to challenge the jury instruction on state law grounds, his claim

is not cognizable on habeas review. See Estelle v. McGuire, 502 U.S. 62, 71–72 (1991) (“[T]he

fact that the [jury] instruction was allegedly incorrect under state law is not a basis for habeas

relief.”); see also Hill v. Johnson, No. 15-6835, 2018 WL 6649724, at *11 (D.N.J. Dec. 19, 2018).

        To the extent Ground One may be construed to claim that the trial court’s instruction on

accomplice liability violated Petitioner’s right to due process. it fails to state a claim for habeas

relief. Federal habeas relief may only be granted based upon an error in a jury instruction where

“the ailing instruction by itself so infected the entire trial that the resulting conviction violates due

process.” Cupp v. Naughten, 414 U.S. 141, 147 (1973). It is not enough to demonstrate that “the

instruction is undesirable, erroneous, or even ‘universally condemned,’” it must have violated a

constitutional right. Estelle, 502 U.S. at 72 (quoting Donnelly v. DeChristoforo, 416 U.S. 637,



                                                   7
642 (1974)). Petitioner has failed to demonstrate that there was any error in the jury instructions,

let alone that any such error denied him a fair trial. As the Appellate Division determined, the trial

court did not err in instructing the jury separately on accomplice liability due to the complicated

nature of the charges against Petitioner. Nor did the trial court fail to specify that the jury could

find Petitioner guilty as an accomplice of a lesser-included offense. (See DE 8-32, at 40 (“If

however you find the defendant not guilty of acting as an accomplice . . . on the specific crime

charged, then you should consider whether the defendant did act as an accomplice, but with the

purpose of promoting or facilitating the commission of some lesser offense than the actual crimes

charged in the indictment.”).) And, finally, there is no federal requirement that jury instructions

be tailored to the facts of the case. See Shelley v. Att’y Gen. for N.J., No. 18-2682. 2018 WL

2464503, at *2 (D.N.J. June 1, 2018) (“Although state law may very well require jury instructions

to be tailored to the facts of a case under appropriate circumstances, there is no such requirement

under federal law.”). Accordingly, habeas relief on Ground One is denied.

           b. Ground Two

       In Ground Two, Petitioner claims that the trial court erroneously admitted testimony from

Crawford that he saw Petitioner near his house approximately one week after the robbery and

identified him as “the gunman who wore the wave cap.” (DE 1-2, at 8.) Petitioner asserts that this

testimony should not have been admitted because it was not corroborated by direct or

circumstantial evidence and it therefore lacked “the indicia of reliability necessary to be considered

a prior identification.” (Id. at 13.) Respondents maintain that Petitioner is not entitled to relief on

this claim because he challenges the admission of the testimony only on state law grounds and

fails to demonstrate that the admission of this testimony deprived him of fundamental fairness.

(DE 8, at 15–16.)



                                                  8
       At trial, Crawford testified that about a week after the incident, he was sitting in his

driveway when he saw Petitioner walking down the street. (DE 8-28, at 143–44.) Crawford told

his mother, Rabb, that he thought he had seen Petitioner. (Id.) Crawford than dropped his mother

off and, on his way back home, he again saw Petitioner walking down Second Street in Plainfield.

(Id.) Crawford did not report this sighting to law enforcement until shortly before trial but was

“very certain” he had seen Petitioner. (Id.) Rabb corroborated Crawford’s testimony, explaining

that Crawford was driving her somewhere when he said, “that’s the guy that was in the house.”

(DE 8-29, at 37.) Rabb testified that she was upset that Crawford said this because “he was just

obsessed with what happened and I wasn’t sure if he was sure.” (Id.) Rabb later testified that she

did not recognize Petitioner at the time she and Crawford saw him on the street but was able to

identify Petitioner in court as the man they saw. (Id. at 46.) Petitioner challenged the admission

of this testimony on direct appeal. The Appellate Division determined that the out-of-court

identification was properly admitted under the New Jersey Rules of Evidence, explaining:

               We find defendant’s position to be incorrect. As he states in his
               brief, during her trial testimony, Rabb recounted Crawford’s
               sighting, while in her company, of a person that he claimed was one
               of the intruders who had unlawfully entered the family’s house a
               week earlier. And, in response to the prosecutor’s questions, Rabb
               stated that she saw the person whom Crawford had identified in
               court, and that person was defendant. Accordingly, corroboration
               of Crawford’s out-of-court identification clearly existed. That Rabb
               did not know the identity of the person identified by Crawford at the
               time of his identification is irrelevant.

(DE 8-8, at 10.)

       While Petitioner challenges the admission of this testimony, he fails to identify any federal

law or constitutional provision that was violated by the admission of this testimony. To the extent

this claim may be construed as alleging a violation of Petitioner’s right to due process, he is not

entitled to relief. It is well-established that “the Due Process Clause does not permit the federal

                                                9
courts to engage in a finely tuned review of the wisdom of state evidentiary rules.” Marshall v.

Lonberger, 459 U.S. 422, 438 n.6 (1983). Thus, the only question a habeas court may consider

with respect to an evidentiary challenge is “whether the [challenged evidentiary decision] by itself

so infected the entire trial that the resulting conviction violates due process.” Estelle, 502 U.S. at

72.   Admission of testimony regarding Crawford’s sighting of Petitioner did not violate

Petitioner’s right to due process. As the Appellate Division determined, Crawford’s testimony

was not admitted in violation of New Jersey state law as it was reliable and corroborated by Rabb.

Petitioner has not demonstrated that the admission of Crawford’s testimony infected the trial in a

way that his conviction violates due process. Accordingly, relief on this claim is denied.

           c. Ground Three

       In Ground Three, Petitioner asserts that admission of out-of-court identifications made of

Petitioner by Crawford and Bentley violated his right to a fair trial and due process because the

identification procedure used was “impermissibly suggestive” and unreliable. (DE 1, at 14–15.)

Petitioner contends that the identification was unduly suggestive because, prior to Crawford and

Bentley viewing the photo array, police had Rabb identify jewelry that had been recovered by

certain pawn shops as hers. (Id. at 14.) Petitioner argues that “[b]y disclosing that [police] had

recovered the jewelry, [the officer] tainted the subsequent identification[s] that were made”

because it sent a “subliminal message” that police had recovered a suspect and the suspect’s photo

was in the array. (Id.) Petitioner further challenges the reliability of the identification procedure

because both Crawford and Brantley only briefly saw Petitioner’s face during the robbery, “neither

of the witnesses gave a detailed facial description of the gunman except to say that he had hair

under his chin and more than two weeks passed between the crime and the identification

procedure.” (Id. at 15.) Respondents argue that Petitioner is not entitled to habeas relief on this



                                                 10
claim because he has failed to show any fault in the state court’s application of the law nor

demonstrated that the photo array procedure was suggestive in any way. (DE 8, at 18–22.)

         Prior to trial, the trial court held a Wade 2 hearing to determine the admissibility of the out-

of-court identifications Crawford and Brantley had made of Petitioner approximately two weeks

after the robbery. Following the Wade hearing, the trial court issued a written opinion in which

the judge determined that the identifications were admissible. (DE 8-5, at 11–19.) Applying the

factors set forth in Manson v. Braithwaite, 432 U.S. 98 (1977), the trial court determined:

                 It is true that Crawford admitted in his statement of July 31, 2006
                 that “[m]y girl said that he had a [little] bit of fuzzy hair underneath
                 his chin.” His very credible testimony at the Wade hearing
                 established that Brantley was speaking of the suspect later identified
                 as the defendant; the “third guy” of whom he spoke in his statement
                 was the only man wearing a wave cap. Although he had
                 conversations with his grandmother and others present during the
                 crime, his discussion with Brantley was the only time Crawford
                 discussed any of the perpetrators’ descriptions. The discussion with
                 others involved who they thought the perpetrators were.

                 Crawford candidly admitted that he viewed the suspect for only 30
                 to 40 seconds during the three hour plus ordeal at his house. The
                 rest of the time he looked down. It was not until the assailant aimed
                 a gun at his 76 year old grandmother did he look up, concerned that
                 she would be shot. During that 30 to 40 seconds, he saw the front
                 of the perpetrator’s face for half that time. Under the lights in the
                 low ceiling of the basement, Crawford could see through the wave
                 cap. The perpetrator’s complexion was evident as was the lower
                 portion of his face, including his chin, which was not covered by the
                 makeshift mask. The suspect’s light complexion was also evident
                 from viewing his neck.

                 During the other half of the 30-40 seconds, the perpetrator’s back
                 was to Crawford but Crawford could still see the back of his neck
                 and the bottom of his jaw to his chin. Crawford thus had ample
                 opportunity to view any facial hair on the perpetrator’s chin.

                 His testimony rang of truth. He admitted he saw nothing of the faces
                 of the other two criminals because they were wearing ski masks.


2
    United States v. Wade, 388 U.S. 218, 239 (1967).
                                                   11
                And he pointedly said his identification was based on his own
                observations; not influenced by what Brantley told him. His
                description was not contradicted by the limited extent of his
                perception.

                One of the most important considerations in making this
                determination is the fact that all of the males pictured in the array
                shown to Crawford . . . had light facial hair on their chins. There is
                nothing suggestive about the array. Even without Crawford’s own
                observations, Brantley’s statement could not have led to Crawford
                picking one photo over another since the sole characteristic she
                identified was possessed by all those pictured.

                This court is clearly convinced that Crawford’s identification was
                based on his observations of the assailant’s complexion, facial hair
                and the features he observed through the translucent wave cap that
                only covered the gunman’s eyes and mouth. There was no taint from
                Brantley’s statement. Crawford had already seen the facial hair on
                the assailant’s chin.

                The fact that Crawford was only “like 50 percent sure” . . . he
                selected a picture of the perpetrator goes to the reliability of the
                identification. To be sure, the defense has much to bring before the
                jury. The Photo Display Statement . . . memorializes Crawford’s
                answer to [the detective’s] question if he recognized anyone in the
                array as “being the person you saw in your home and put the gun in
                your mouth on 31 July 06?” Crawford respondent, “No, because I
                don’t want to put the wrong guy in jail . . .” He also stated, “I can’t
                be positive.” Crawford’s lack of certainty, the time period that he
                viewed his assailant, his degree of attention, the circumstances that
                existed and the other Manson factors are all considerations for the
                jury. They do not taint the identification so as to warrant exclusion
                because the procedure and Brantley’s statement prior to the
                procedure were not suggestive.

(Id. at 17–19 (first alteration in original.) Petitioner challenged the identifications on direct appeal,

where the Appellate Division held as follows:

                Defendant argues additionally that the fact that Crawford and
                Brantley were shown photo line-ups after Rabb had identified the
                jewelry retrieved from the pawn shops as hers “impermissibly
                tainted” their selection of defendant’s photograph from the array.
                According to defendant, even if . . . the police officer who recovered
                the jewelry, did not explain how or where it had been recovered,
                “the mere fact that it was recovered sent a subliminal message to the

                                                   12
               victims that [the police officer] had a suspect and the suspect’s photo
               was in the array.” We find that argument to lack sufficient merit to
               warrant discussion in a written opinion.

(DE 8-8, at 11.)

       The Supreme Court has instructed that admission of evidence of an out-of-court

identification may violate a defendant’s due process rights where “law enforcement officers use[d]

an identification procedure that is both suggestive and unnecessary.” Perry v. New Hampshire,

565 U.S. 228, 238–39 (2012) (citing Manson, 432 U.S. at 107). An identification procedure may

be deemed suggestive and unnecessary where it is based on police procedures that create “a very

substantial likelihood of irreparable misidentification.” Simmons v. United States, 390 U.S. 377,

384 (1968).        However, “[e]ven when an unnecessarily suggestive procedure was used,

‘suppression of the resulting identification is not the inevitable consequence.”         Sexton v.

Beaudreaux, 138 S. Ct. 2555, 2559 (2018). Instead, due process “requires courts to assess, on a

case-by-case basis, whether improper police conduct created a ‘substantial likelihood of

misidentification.’” Id. The key to that determination is whether the identification contains

sufficient indicia of reliability. Manson, 432 U.S. at 106, 114. Factors to be considered in

determining whether the identification was reliable “include the opportunity of the witness to view

the criminal at the time of the crime, the witness’ degree of attention, the accuracy of his prior

description of the criminal, the level of certainty demonstrated at the confrontation, and the time

between the crime and the confrontation.” Id. at 114.

       The Court agrees with the Appellate Division that Petitioner’s argument that the procedure

utilized to obtain Crawford and Brantley’s identifications was impermissibly suggestive lacks

merit. Petitioner asserts that “the fact that Crawford and Brantley were shown the photo array

after Rabb identified the jewelry as hers impermissible tainted [their] selection of Petitioner’s



                                                 13
photograph.” (DE 1-2, at 14.) However, the mere fact that a suspect may have been in a photo

array is not unduly suggestive.

       Moreover, Petitioner has failed to demonstrate that Crawford and Brantley’s identifications

were unreliable. Petitioner appears to argue that Crawford and Brantley’s identifications were

unreliable because they “had a limited opportunity to view the gunman because he was wearing a

black wave cap over his face,” preventing either from giving “a detailed facial description of the

gunman except to say he had hair under his chin.” (DE 1-1, at 15.) Petitioner further contends

that the fact that two weeks had passed between the commission of the crime and the identification

indicates it was unreliable. (Id.) The Court disagrees. As was determined by the trial court at the

Wade hearing, while Crawford’s opportunity to view Petitioner’s face may have been limited,

Crawford was able to observe Petitioner’s face through the wave cap and, critically, “[t]he

perpetrator’s complex[ion] was evidence as was the lower portion of his face, including his chin,

which was not covered by the makeshift mask.” (DE 8-5, at 17.) And, though two weeks passed

between the crime and the identification, such amount of time is not enough to have warranted

exclusion of the identification.

       Thus, because Petitioner has not demonstrated that the admission of the identification

testimony violated his right to due process, relief on this claim is denied.

           d. Ground Four

       Finally, Petitioner claims that the trial court’s instructions to the jury on both in-court and

out-of-court identifications were erroneous and misleading. (DE 1-2, at 15–19.) Specifically,

Petitioner raises three issues with the instructions: (1) they were “improperly focused on factors

that social science has revealed to be unreliable”; (2) they “failed to focus on factors that social

science has revealed to be relevant to determining the reliability of an identification”; and (3) they



                                                 14
were “not adequately tailored to the facts of the Petitioner’s case which violated the petitioner’s

rights to due process and a fair trial.” (Id. at 16.) Petitioner additionally claims that the trial court

failed to instruct the jury as to the “specific variables that had the potential to undermine the

identifications made by Brantley and Crawford.” (Id.) Respondents maintain that the trial court’s

instructions “conformed to the law and were not erroneous,” and further that the Appellate

Division’s decision on this issue was not contrary to federal precedent. (DE 8, at 10–13.) The

Appellate Division considered this claim on Petitioner’s direct appeal and determined that “[t]he

court’s instructions in the present matter conformed to the law as it then existed, and therefore was

not erroneous.” 3 (DE 8-8, at 11.)

        As noted, a petitioner may only be entitled to habeas relief on an error in the trial court’s

instructions to the jury where the alleged error “so infected the entire trial that the resulting

conviction violates due process.” Duncan v. Morton, 256 F.3d 189, 203 (3d Cir. 2009) (quoting

Henderson v. Kibbe, 431 U.S. 145, 154 (1977)). Petitioner has failed to make this showing. The

Court’s review of the record reveals that the trial court’s instruction on identification properly

complied with Manson, 432 U.S. 98, the established federal law on identification, and New Jersey

law at the time of trial.

        Petitioner’s other arguments as to why the jury instructions were erroneous are belied by

the record. Petitioner first faults the trial court for not instructing the jury on “memory decay,”




3
  It appears from Petitioner’s brief in support of his direct appeal that his arguments regarding the
social science are based on State v. Henderson, 27 A.3d 872 (2011), in which the New Jersey
Supreme Court revised the factors to be considered in determining the admissibility of an out-of-
court identification at trial. As part of that decision, the Supreme Court requested that new jury
instructions be drafted with respect to eyewitness identifications. Id. at 925–26. The Appellate
Division determined that Henderson was not applicable to Petitioner’s trial because Henderson
was decided after Petitioner’s trial and the New Jersey Supreme Court determined its decision
applied only to future cases. See id. at 929; (see also DE 8-8, at 11).
                                                   15
based on the length of time (2 weeks) that passed between the crime and the out-of-court

identifications. The trial court in fact did address this issue, though apparently not in the detail

requested by Petitioner when it explained to the jury that it could “consider the length of time

between the witness’ observation of the offense . . . and the first identification.” (DE 8-32, at 15.)

Petitioner also faults the trial court for failing to instruct the jury that it could consider the

suggestiveness of the out-of-court identification procedure employed by law enforcement. The

trial court, however, did address this issue and instructed the jury that it could “consider the

circumstances under which the out-of-court identification was made and whether or not it was the

product of suggestive procedure, including everything that was done and said by law enforcement

to the witnesses before, during or after the identification process.” (DE 8-32, at 15.) Indeed, the

trial court’s charge on identification was well-tailored to the facts of the case—the trial court

instructed the jury that it could consider the “effect, if any, the wearing of a mask would have upon

a witness’ ability to observe” and whether the type of mask worn would have presented any

opportunity to view the perpetrator’s face. (Id. at 15.)

        For these reasons, the Court finds that the decision of the Appellate Division on this issue

was neither contrary to federal precedent nor an unreasonable application of that law. Accordingly,

habeas relief is denied on this claim.

   V.      CERTIFICATE OF APPEALABILITY

        A petitioner whose detention arises out of his state court conviction may not appeal from a

final order in his habeas proceeding unless he has “made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c). “A petitioner satisfies this standard by demonstrating

that jurists of reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude that the issues presented here are adequate to deserve encouragement



                                                  16
to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Here, jurists of reason would

not disagree with the Court’s determination that Petitioner has not demonstrated a substantial

showing of the denial of a constitutional right. Accordingly, a certificate of appealability shall not

issue.

    VI.      CONCLUSION

          For the reasons set forth above, the Petition is denied. A certificate of appealability shall

not issue. An appropriate order follows.


                                                         s/ John Michael Vazquez
                                                         JOHN MICHAEL VAZQUEZ
                                                         United States District Judge
          Date: 1/2/20




                                                   17
